DAVIS, Chief Judge.
In this petition for writ of certiorari, Nova Formolo, pro se, challenges the denial of her motion to reduce sentence pursuant to Florida Rule of Criminal Procedure 3.800(c). On December 10, 2012, Formolo filed a timely rule 3.800(c) motion following the entry of her pleas and the resulting sentences in two cases. Under rule 3.800(c), the trial court had ninety days to rule on this motion, after which the motion would be deemed denied. On February 13, 2013, the trial court denied Formolo’s rule 3.800(c) motion, finding that ninety days had elapsed from the date the motion was filed without the entry of an order resolving the motion. The State properly has conceded that the ninety-day time for the trial court to rule on the motion did not end until March 10, 2013, and that the trial court erred by denying the motion on that basis in February. A denial of a rule 3.800(c) motion based on an erroneous calculation of time is one of the limited bases on which certiorari relief is available for rulings on motions to modify or reduce sentences. See generally Lancaster v. State, 821 So.2d 416, 417 (Fla. 2d DCA 2002). Accordingly, we grant Formolo’s petition and quash the order denying her 3.800(c) motion.
Absent any guidance from caselaw, the entry of the order on February 13, 2013, at least acted to toll the remaining portion of the ninety-day period that would have otherwise expired on March 10, 2013. The trial court should have the time remaining from the date of tolling until the expiration of the ninety-day period to rule on the motion, and the trial court may extend the time for ruling pursuant to rule 3.800(c).
Granted.
CRENSHAW and BLACK, JJ., Concur.